


EXHIBIT 10.14




MODIFICATION AGREEMENT TO EQUITY PURCHASE AGREEMENT

AND REGISTRATION RIGHTS AGREEMENT







AMENDMENT, DATED AUGUST 15, 2016, TO EQUITY PURCHASE AGREEMENT (“Purchase
Agreement”), and REGISTRATION RIGHTS AGREEMENT (“Registration Rights
Agreement”), both dated as of July 25, 2016 and the parties to the agreements
being River North Equity, LLC and the investors under the executed counterparts
of the Purchase Agreement (“Investors”) and EMS FIND, INC., a Nevada
corporation, with its principal offices located at 73 Buck Road, Suite 2,
Huntingdon Valley, PA 19006 (“EMS”), the Purchase Agreement and Registration
Rights Agreement being collectively referred to herein as the “Agreements”.
 Capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned to such term in the respective Agreements.




WHEREAS, EMS and the Investors entered into the Agreements for the purpose of
Investors providing to EMS an equity line of credit financing facility for
purchases in the maximum amount of $2,000,000 of EMS common stock, which
financing requires the filing by EMS of a Registration Statement on Form S-1
(the “Registration Statement”) under the Securities Act of 1933, as amended;  




WHEREAS, the Agreements provide that the Registration Statement shall be filed
by EMS by August 30, 2016 (the “S-1 Filing Date”); and




WHEREAS, EMS and the Investors have agreed to amend the Agreements to provide
that, in view of the filing schedule for the Form 10-K Annual Report to be filed
by EMS in September, 2016, the S-1 Filing Date under both Agreements shall be
amended so that EMS shall be required to use its best efforts to file the
Registration Statement by October 31, 2016; and




WHEREAS, in accordance with the terms and conditions of the Agreements, EMS and
the Investors hereby approve the amendments of the respective Agreements as set
forth herein.




NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:




1.

By their respective execution of this Agreement, EMS and the Investors agree
that the definition of “Registration Statement” in the Purchase Agreement shall
be amended to read in its entirety as follows:




“REGISTRATION STATEMENT" shall mean the Company’s effective registration
statement on file with the SEC, and any follow up registration statement or
amendment thereto. The Company shall use its best efforts to file with the SEC
by October 31, 2016, a registration statement on Form S-1 covering the Maximum
Commitment Amount of $2,000,000.00 of the Company’s securities.  The Investors
shall agree to be named “underwriters” in such registration statement and to
register the sale of shares received at the fixed price identified in the
registration statement.  The Company shall use its best efforts to cause the
Registration Statement to go “effective” no later than ninety (90) days from the
filing date.







2.

By their respective execution of this Agreement, EMS and the Investors agree
that Section 2(a) of the Registration Rights Agreement shall be amended to read
in its entirety as follows




“2.            Obligation of the Company. In connection with the registration of
the Registered Securities, the Company shall do each of the following:

 

(a)          Prepare promptly and use best efforts to file with the SEC by
October 31, 2016, a Registration Statement with respect to not less than the
maximum allowable under Rule 415 of Registered





--------------------------------------------------------------------------------

Securities, and thereafter use all commercially reasonable efforts to cause such
Registration Statement relating to the Registered Securities to become effective
within five (5) business days after notice from the Securities and Exchange
Commission that such Registration Statement may be declared effective, and keep
the Registration Statement effective at all times prior to the termination of
the Purchase Agreement until the earliest of (i) the date that is three months
after the completion of the last Closing Date under the Purchase Agreement, (ii)
the date when the Investor may sell all Registered Securities under Rule 144
without volume limitations, or (iii) the date the Investor no longer owns any of
the Registered Securities (collectively, the "Registration Period"), which
Registration Statement (including any amendments or supplements, thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; . . .”




3.

Except as expressly provided herein, the Agreements shall continue in full force
and effect.













EMS FIND, INC.







By:  /s/ Steve Rubakh

Name: Steve Rubakh

Title:  CEO




RIVER NORTH EQUITY, LLC




            

By:  /s/ Edward Liceaga

Name: Edward M. Liceaga

Title:   President






